Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  December 15, 2011                                                                                  Robert P. Young, Jr.,
                                                                                                               Chief Justice

  143942                                                                                             Michael F. Cavanagh
                                                                                                           Marilyn Kelly
                                                                                                     Stephen J. Markman
                                                                                                     Diane M. Hathaway
                                                                                                         Mary Beth Kelly
                                                                                                         Brian K. Zahra,
                                                                                                                    Justices
  IN RE:
                                                                            SC: 143942
  HONORABLE SYLVIA A. JAMES                                                 JTC: Formal Complaint 88
  22ND DISTRICT COURT
  BEFORE THE JUDICIAL TENURE COMMISSION
  ____________________________________________/

        On order of the Court, the request by the Judicial Tenure Commission for
  appointment of a master is considered, and the Honorable Ann Mattson is appointed
  Master to hear Formal Complaint No. 88.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         December 15, 2011                   _________________________________________
           t1214                                                             Clerk